Citation Nr: 0105641	
Decision Date: 02/26/01    Archive Date: 03/02/01

DOCKET NO.  99-16 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to restoration of an 80 percent rating for a 
seizure disorder.

2.  Entitlement to an increased rating for a seizure 
disorder, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1988 to August 
1993.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

The matter of an increased rating for a seizure disorder will 
be addressed in the Remand section below.


FINDINGS OF FACT

1. A May 1997 rating decision granted an 80 percent schedular 
evaluation for a seizure disorder, effective from March 
15, 1996.

2. A January 1999 rating decision reduced that evaluation to 
40 percent, effective from April 1, 1999, on the basis of 
an inadequate September 1998 examination that did not 
demonstrate material improvement in the veteran's service-
connected seizure disorder.


CONCLUSION OF LAW

Restoration of an 80 percent rating for a seizure disorder is 
warranted.  38 U.S.C.A. § 5107 (West 1991) amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 3.105, 4.2, 4.10, 4.13, 
4.124a, Diagnostic Codes 8910, 8911 (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has had service connection in effect for a 
seizure disorder since discharge from service in August 1993.  
By rating action in May 1997 the veteran was granted an 80 
percent rating for his seizure disorder, effective from March 
15, 1996.  In November 1998 the RO sent a letter to the 
veteran proposing to reduce his 80 percent rating to 40 
percent.  By rating action in January 1999 the RO reduced the 
veteran's rating for his seizure disorder to 40 percent, 
effective April 1, 1999.  

The rating decision which awarded an increased 80 percent 
rating effective from March 15, 1996 was based on the 
evidence then of record which included reports of VA 
examinations in March and November 1996, as well as VA 
outpatient clinical progress notes dated from February 1996 
to July 1996.  

A June 1996 VA outpatient clinical progress note reflects 
complaints of having from five to ten partial simple seizures 
a day.  

On VA examination in March 1996 the veteran reported frequent 
seizures and headaches.  The diagnoses included partial 
simple seizures (focal motor) with secondary generalization. 

The veteran appeared at a hearing before a hearing officer in 
May 1996.  The veteran submitted a statement from a 
registered nurse whom he testified was a relation.  The nurse 
stated that on a seven-day visit to the veteran in March of 
1995 she observed the veteran to have an average of eight to 
ten petit mal seizures per day.  On a visit to the veteran's 
home for a 10-day period in September 1995, the nurse again 
observed the same level of seizure activity.  She further 
stated that she had also phoned the veteran and their 
conversations had been interspersed with intermittent lapses 
of speech that the nurse felt were also petit mal seizures.  
At the hearing the veteran also submitted a statement from 
his manager at work who stated that he had observed the 
veteran staring off into space and being non-responsive for 
periods of 10-15 seconds.

The veteran was afforded a VA epilepsy examination in 
November 1996.  The veteran reported spells of tunnel vision 
progressing to the point of complete blindness for 15-20 
seconds occurring three to four times per week.  He stated 
that he had dizzy spells lasting from 10-15 seconds, 
occurring three to five times a week.  The veteran reported 
twitching of the right upper lip, the eyeball, the eyebrow, 
the cheek or the arms or legs, occurring from five to seven 
times a week.  He also reported episodes of staring off into 
space where he could hear but he could not respond.  The 
diagnosis was history of secondary generalized seizure with 
several other spells.  The examiner was unable to determine 
if the seizures were epileptic or non-epileptic events.  The 
veteran had had one abnormal EEG that showed spikes in the 
left temporal lobe.  An addendum to the report indicated that 
the veteran had a history of one complex seizure with 
secondary generalization.  The veteran had had no further 
generalized seizures, but had numerous spells of various 
types.  Those spells were most probably pseudoseizures.  
Despite the severity and frequency of the spells, they did 
not impact negatively on the veteran's lifestyle.  The spells 
were not stereotyped and did not respond to anticonvulsants.  

In April 1997 the veteran submitted an examination report 
from his neurologist at Wright-Patterson Air Force Base.  The 
veteran was taking Dilantin, but he still had focal clonic 
seizures involving the right face and the right upper 
extremity on nearly a daily basis.  He also had spells where 
he would stare off into space that occurred four to five 
times a week.  The veteran's wife corroborated the history of 
staring spells.  The veteran also had frequent headaches that 
he experienced on nearly a daily basis.  An EEG in March 1996 
had revealed left temporal spikes.  The neurologist stated 
that the veteran had simple partial seizures manifested by 
right facial and upper extremity clonic activity and complex 
partial seizures manifested by his staring spells.  The 
neurologist noted that the veteran had epilepsy and therefore 
would most likely have a lifelong predilection towards 
recurring seizures.  He stated that the veteran remained 
unfit for military duty.

The January 1999 rating action reducing the veteran's 
evaluation for a seizure disorder was based on a September 
1998 VA examination.  The September 1998 VA examiner noted 
she did not have the veteran's medical records or his C-file.  
The history she obtained was provided completely by the 
veteran.  The examiner noted that the veteran was being 
treated with Dilantin.  The veteran complained of dizzy 
spells, light-headedness, episodes of tunnel vision, episodes 
of twitching, and staring spells.  He reported disrupted 
sleep and mood swings.  The veteran's wife reported that the 
veteran twitched in his sleep and stopped breathing in his 
sleep.  The veteran stated that his spells had not increased 
in frequency since his last examination.  The veteran 
reported that he was currently followed for his seizure 
disorder by a neurologist at Wright-Patterson Air Force Base.  
The veteran reported a recent MRI, but did not know the 
results.  The impression was history of a single partial 
complex with secondary generalized seizure and several other 
types of spells with a strong probability that those could be 
pseudoseizures.  The examiner commented that it would be 
interesting to obtain the records from Wright-Patterson Air 
Force Base to determine the results of a recent MRI and any 
further treatment or history that the veteran's treating 
neurologist had documented.  

On the basis of the September 1998 VA examination, a January 
1999 RO decision reduced the veteran's evaluation for status 
post grand mal seizure; complex partial seizures from 80 
percent to 40 percent, effective from April 1, 1999.

The RO rated the veteran's seizure disorder to epilepsy.  See 
38 C.F.R. § 4.20 (2000).  Grand mal epilepsy is evaluated 
under the general rating formula for major seizures.  38 
C.F.R. § 4.124a, Diagnostic Code 8910 (2000).  Petit mal 
epilepsy is evaluated under the general rating formula for 
minor seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911 
(2000).  In the presence of both major and minor seizures, 
the evaluation will be assigned on the basis of the 
predominate type of seizure.

A minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head ("pure" 
petit mal), or sudden jerking movements of the arms, trunk, 
or head (myoclonic type) or sudden loss of postural control 
(akinetic type).  See NOTE (1) and (2), 38 C.F.R. § 4.124a, 
Diagnostic Code 8911.  A major seizure is characterized by 
the generalized tonic-clonic convulsion with unconsciousness.  
Id.  An 80 percent evaluation is warranted when there is an 
average of at least one major seizure in 3 months over the 
last year; or more than 10 minor seizures weekly.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8910, 8911.  A 100 percent 
evaluation is warranted when there is an average of one major 
seizure per month over the last year.  Id.

There is no question that a disability may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) in Brown v. 
Brown, 5 Vet. App. 413 (1993), has interpreted the provisions 
of 38 C.F.R. § 4.13 to require that in any rating reduction 
case it must be ascertained, based upon a review of the 
entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations.  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating reduction case, not only 
must it be determined that an improvement in an disability 
has actually occurred, but also that improvement in a 
disability actually reflects improvement in the veteran's 
ability to function under the ordinary conditions of life and 
work.  The burden of proof is on VA to establish that a 
reduction is warranted by a preponderance of the evidence.  
Kitchens v. Brown, 7 Vet. App. 320 (1995).

The provisions of 38 C.F.R. § 4.1 (2000) provide that it is 
essential that both in the examination and in the evaluation 
of disability, that each disability be viewed in relation to 
its history.  Furthermore, 38 C.F.R. § 4.13 requires that a 
rating reduction must be based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability, and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown v. Brown, 5 Vet. App. at 
420-421.

At the time of the January 1999 reduction from 80 percent to 
40 percent, the recent evidence of record consisted of the 
September 1998 VA examination report.  It was incumbent upon 
VA to demonstrate improvement prior to the rating decision.  
However, the September 1998 examiner did not have the 
veteran's claims file to review.  The September 1998 examiner 
further indicated that it would have been helpful to have 
been able to review a recent MRI of the veteran's head and to 
have reviewed recent treatment records from the veteran's 
treating neurologist.  The Board is of the opinion that, 
without review of the veteran's seizure disorder treatment 
records since the assignment of the 80 percent rating, the 
September 1998 examiner could not give an adequate assessment 
of the veteran's current condition.

Since the evidence upon which the reduction of the veteran's 
seizure disorder was based was inadequate, it cannot be said 
that material improvement in the veteran's seizure disorder 
had been demonstrated.  The reduction was not proper and 
restoration of the veteran's 80 percent rating for a seizure 
disorder is warranted.


ORDER

Restoration of an 80 percent rating, from April 1, 1999, is 
granted for a seizure disorder, subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

The veteran has also claimed that he is entitled to an 
increased rating for his seizure disorder.  In a July 1999 
statement, he elaborated on the severity and frequency of his 
seizure disorder symptomatology.  Due to the above decision, 
the veteran's seizure disorder is currently rated at 80 
percent.  The only higher rating available under 38 C.F.R. § 
4.124a, Diagnostic Codes 8910 and 8911, the codes applicable 
for grand mal and petit mal epilepsy, is 100 percent.  An 80 
percent rating requires an average of at least one major 
seizure in three months over the last year; or more than ten 
minor seizures weekly.  Id.  A 100 percent evaluation 
requires an average of at least one major seizure per month 
over the last year.  Id.

According to the September 1998 VA examination report, the 
veteran had recently undergone a magnetic resonance image 
(MRI).  While an October 1997 MRI report is of record, a more 
recent MRI report and current treatment records, since 
December 1998, from Wright-Patterson Medical Center are not.  
The Board believes this information should be obtained and 
associated with the claims file.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2097-98 (2000) (to be codified at 38 U.S.C. §§ 5103 and 
5103A).  

Further, in a December 1998 statement, Matthew P. Wicklund, 
M.D., a neurologist at Wright-Patterson Medical Center said 
he treated the veteran since 1996.  The neurologist diagnosed 
localization related epilepsy with simple partial seizures 
and complex partial seizures.  According to Dr. Wicklund, the 
veteran took medication to control his seizures and suffered 
both simple partial seizures and complex partial seizures on 
average daily.

In light of the above and the Board's finding regarding the 
inadequacy of the September 1998 VA examination, the Board 
believes the veteran should be afforded a new VA examination 
to assess the current severity of his service-connected 
seizure disorder.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5106).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

Accordingly, the veteran's claim for an increased evaluation 
for a seizure disorder is REMANDED to the RO for the 
following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claim.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any records 
identified by the veteran that are not 
already of record.  In any event the 
RO should obtain copies of all records 
pertaining to treatment of the veteran 
at the Wright-Patterson Medical Center 
that are not already of record.

2. Then, the veteran should be scheduled 
for a VA neurology examination to 
determine the current severity of his 
service-connected seizure disorder.  
All indicated testing in this regard 
should be completed.  The claims 
folder and a copy of this Remand 
should be made available to the 
examiner for review before the 
examination and the examiner is 
requested to indicate in the 
examination report that it was 
reviewed.  All indicated tests and 
studies are to be conducted and all 
findings should be reported in detail.  
A complete history and description of 
any recent seizure activity also 
should be documented in detail.  The 
examiner should elicit information as 
to the frequency and severity of the 
veteran's major and/or minor seizures, 
including specific details as to the 
symptoms experienced by the veteran 
during the seizures, to the extent 
possible.  If another competent 
individual accompanies the veteran to 
the examination, the examiner should 
elicit information from that person as 
to the characteristics and frequency 
of the veteran's seizures.  The 
examiner should determine and report 
the type and frequency of attacks as 
accurately as possible, since severity 
of disability for rating purposes is 
dependent upon type, frequency, 
duration, and sequelae of seizures.  
The examiner is requested to express a 
medical opinion as to the degree of 
industrial incapacity caused by the 
service-connected seizure disorder, to 
include an opinion as to whether this 
service-connected disability alone 
prevents the veteran from securing and 
following substantially gainful 
employment.  A complete rationale 
should be provided for all opinions 
expressed. 

3. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

4. Then the RO should readjudicate the 
issue of entitlement to an increased 
rating for a seizure disorder, with 
consideration of all the evidence of 
record and consideration of referring 
the veteran's claim for extraschedular 
evaluation under 38 C.F.R. § 
3.321(b)(1) (2000).  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since August 2000.  
An appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D.J. DRUCKER
		Acting Member, Board of Veterans' Appeals


 



